     Case 1:15-cr-00300-DAD-BAM Document 172 Filed 08/06/20 Page 1 of 2

 1   ALEKXIA TORRES STALLINGS
     Alekxia Torres Stallings, SBN296418
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: lextorres@lawtorres.com
 5
     Attorney for:
 6   STEPHEN MICHAEL FLECK
 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                         Case No. 1:15-CR-00300 DAD-BAM
11                       Plaintiff,
12           v.                                         STIPULATION AND ORDER TO
                                                        CONTINUE DUE DATES FOR MOTION
13    STEPHEN MICHAEL FLECK,                            FOR COMPASSIONATE RELEASE
14                       Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE
17   DROZD AND KATHLEEN SERVATIUS, ASSISTANT UNITED STATES ATTORNEY:
18          COMES NOW Defendant, STEPHEN MICHAEL FLECK, by and through his attorney

19   of record, ALEKXIA TORRES STALLINGS hereby requesting that the reply due date of

20   counsel’s supplemental to defendant’s pro se motion be continued to August 24, 2020, the

21   Governments reply be due thirty days after, on September 24, 2020, and any response to

22   Government’s reply be due fifteen days after, on September 8, 2020.

23          Counsel has not received Mr. Fleck’s full medical reports from the Bureau of Prison. In

24   addition, I have not received Mr. Fleck’s Central File. These files contain information that is

25   necessary to proceed with a supplemental to defendant’s pro se motion. I have spoken to AUSA

26   Kathleen Servatius and she has no objection to the continuance.

27          ///

28          ///
                                                       1
     Case 1:15-cr-00300-DAD-BAM Document 172 Filed 08/06/20 Page 2 of 2

 1          IT IS SO STIPULATED.
                                                                Respectfully Submitted,
 2

 3   DATED: August 6, 2020                                      /s/ Alekxia Torres Stallings ___
                                                                ALEKXIA TORRES STALLINGS
 4                                                              Attorney for Defendant
                                                                STEPHEN MICHAEL FLECK
 5

 6

 7   DATED: August 6, 2020                                      /s/Kathleen Servatius__ ________
                                                                KATHLEEN SERVATIUS
 8                                                              Assistant U.S. Attorney
 9

10
                                                ORDER
11

12          IT IS SO ORERED that the reply due date of counsel’s supplemental to defendant’s pro

13   se motion be continued to August 24, 2020, the Governments reply be due thirty days after, on

14   September 24, 2020, and any response to Government’s reply be due fifteen days after, on

15   September 8, 2020.

16   IT IS SO ORDERED.
17
        Dated:    August 6, 2020
18                                                   UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                     2
